 1

 2

 3

 4                                                              The Honorable John C. Coughenour

 5

 6                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE
 8   NORTHWEST GROCERY                                No. 2:21-cv-00142-JCC
     ASSOCIATION, an Oregon non-profit
 9   organization, the WASHINGTON FOOD
     INDUSTRY ASSOCIATION, a                          DECLARATION OF TAMMIE HETRICK
10   Washington non-profit corporation,               IN SUPORT OF PLAINTIFFS’ MOTION
                                                      FOR PRELIMINARY INJUNCTION
11                         Plaintiffs,
     v.
12
     CITY OF SEATTLE, a charter municipality,
13
                           Defendant.
14

15

16          I, Tammie Hetrick, declare and state as follows:

17          1.      I am President and Chief Executive Officer (“CEO”) of the Washington Food

18   Industry Association (“WFIA”) in this matter. I have represented the retail industry for 21 years,

19   and am competent to make this declaration based on my personal knowledge and information I

20   have learned through my position.

21          2.      WFIA is a non-profit, statewide trade association comprised of independent

22   supermarkets, convenience stores, coffee houses and their suppliers. WFIA's membership

23   represents more than 20,000 stable, reliable jobs and $805 million in wages. Our members

24   generate approximately $373 million in state and local taxes. WFIA advocates for the interests

25   of the independent food retailer by challenging and vocalizing opposition to various state and

26   local ordinances that impact our members’ interests
     DECLARATION OF TAMMIE HETRICK IN SUPPORT OF PLAINTIFFS’
     MOTION FOR PRELIMINARY INJUNCTION - 1
     (2:21cv-00142-JCC)
                                                                                   STOEL RIVES LLP
                                                                                        ATTORNEYS
                                                                   600 University Street, Suite 3600, Seattle, WA 98101
     sf-4427218                                                                  Telephone 206.624.0900
 1          3.      In my role as CEO, I am constantly in contact with our retailer grocer members

 2   that are impacted by Seattle’s Hazard Pay for Grocery Employees Ordinance, (the “Ordinance”),

 3   which include Grocery Outlet and most of the non-publicly traded and/or independently owned

 4   grocers with stores in Seattle. Based on our preliminary analysis, WFIA has approximately 5

 5   members that are impacted by the ordinance, representing 30 stores. Several of our members

 6   have collective bargaining agreements with UFCW 21. I personally have had numerous

 7   confidential discussions regarding the impact of the Seattle Ordinance with the executive

 8   leadership teams of each of the WFIA members specifically referenced above, and have

 9   reviewed with them the specific economic and other impacts that the Ordinance will have on

10   their operations.

11          4.      According to the preamble of the Ordinance, the Seattle City Council based their

12   decision to impose mandatory hazard pay on a report by the Brookings Institute, which

13   apparently described some of the “record breaking” profits by the largest retailers in the U.S.,

14   including Amazon, Best Buy and Wal-Mart. The report on the collective profits of “top retail

15   companies” was apparently a fact used by the City Council as a justification for the Ordinance.

16   See Ordinance, § K.

17          5.      WFIA’s members are not represented in the Brookings Institute report. Our

18   members are smaller, local chains, many of whom have invested very significantly in COVID-19

19   related health protections since March 2020, including paid sick leave that exceeded state and

20   local requirements. They have paid their workers various versions of gratitude pay in Seattle and

21   beyond when they could accommodate it.

22          6.      The grocery industry on average may have profit margins of 1-2% (on average).

23   This is among the lowest margins of any business – most of the companies that sell food within

24   our members’ stores have between 6 and 25% profit margin. WFIA’s independent grocers’

25   profits are even less right now – many have less than a 0.5% profit margin. For many, any

26   increase in demand for groceries during the pandemic has been more than offset by the cost of
     DECLARATION OF TAMMIE HETRICK IN SUPPORT OF PLAINTIFFS’
     MOTION FOR PRELIMINARY INJUNCTION - 2
     (2:21cv-00142-JCC)
                                                                                    STOEL RIVES LLP
                                                                                         ATTORNEYS
                                                                    600 University Street, Suite 3600, Seattle, WA 98101
     sf-4427218                                                                   Telephone 206.624.0900
 1   COVID response, including the safeguards in our stores, rendering many of our members barely

 2   profitable, or operating at a loss. Many of our members’ customers have migrated to delivery

 3   and curbside options provided by other larger grocery providers. A growing contingent of

 4   WFIA’s members’ customers (about 5% of all transactions and growing) use third-party online

 5   delivery services to whom they pay a significant percentage of each purchase.

 6          7.      This Ordinance disproportionately harms local, independent grocers, and will not

 7   serve to promote job retention or “support the welfare of the greater community.” On the

 8   contrary, the Ordinance will force our members to operate stores in Seattle at a loss, which is not

 9   sustainable, and it may cause local independent grocers to close if they cannot find additional

10   ways to either increase revenue, or reduce costs. A financial award will not be an adequate

11   remedy for members who cannot keep their stores open.

12          8.      The City Council also reasons that “grocery businesses are profiting during the

13   pandemic from the labor of employees who are working under dangerous conditions.” That is

14   simply not true. Not all grocers are profiting, and the City Council has ignored them. There is no

15   hardship exception in this Ordinance. Because the Ordinance constrains our members from

16   reducing an employees’ earning capacity, Members are left with very few options to avoid

17   significant losses and closures. The closure of even one of Seattle’s independent grocery stores

18   will not lead to a “fair, healthy and vibrant economy.” It will reduce available options to Seattle

19   consumers and will lead to job losses.

20          9.      Finally, by providing government mandated “hazard pay” this ordinance unfairly

21   suggests that our members’ workers experience “hazardous conditions” and “dangerous

22   conditions” that present “substantial risks” – implying that grocery stores present higher health

23   and safety risks than other retailers or other essential workers. See Ordinance § HH. It also

24   suggests to our members’ customers that their Seattle stores are dangerous further driving

25   customers to delivery and non-traditional grocery sales that many or our members cannot

26   support. I am not aware of any evidence that grocery stores are more hazardous workplaces
     DECLARATION OF TAMMIE HETRICK IN SUPPORT OF PLAINTIFFS’
     MOTION FOR PRELIMINARY INJUNCTION - 3
     (2:21cv-00142-JCC)
                                                                                     STOEL RIVES LLP
                                                                                          ATTORNEYS
                                                                     600 University Street, Suite 3600, Seattle, WA 98101
     sf-4427218                                                                    Telephone 206.624.0900
 1   relative to other workplaces that have remained open throughout the pandemic. This reckless

 2   message will further damage our Members’ goodwill and cause reputational harm. Based on

 3   what I have learned from our members, the unfounded designation of grocery stores as

 4   “hazardous” will drive customers to delivery and non-traditional grocery sales that many of our

 5   members cannot support.

 6          10.     I declare under penalty of perjury under the laws of the State of Washington that

 7   the foregoing is true and correct.

 8

 9   Executed at

10

11               11th day of February, 2021.
     SIGNED this _____

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
     DECLARATION OF TAMMIE HETRICK IN SUPPORT OF PLAINTIFFS’
     MOTION FOR PRELIMINARY INJUNCTION - 4
     (2:21cv-00142-JCC)
                                                                                   STOEL RIVES LLP
                                                                                        ATTORNEYS
                                                                   600 University Street, Suite 3600, Seattle, WA 98101
     sf-4427218                                                                  Telephone 206.624.0900
 1                                       CERTIFICATE OF SERVICE

 2          I declare that I am employed with the law firm of Morrison & Foerster LLP, whose address

 3   is 425 Market Street, San Francisco, California 94105-2482. I am not a party to the within

 4   cause, and I am over the age of eighteen years.

 5          I further declare that on February 11, 2021, I served a copy of:

 6                     DECLARATION OF TAMMIE HETRICK IN SUPORT OF
                       PLAINTIFFS’ MOTION FOR PRELIMINARY
 7                     INJUNCTION
 8

 9               BY ELECTRONIC SERVICE [Fed. Rule Civ. Proc. rule 5(b)] by electronically
                  mailing a true and correct copy through Morrison & Foerster LLP's electronic mail
10                system to the e-mail address(es) set forth below, or as stated on the attached service
                  list per agreement in accordance with Federal Rules of Civil Procedure rule 5(b).
11

12                                   City of Seattle
                                     Monica Martinez Simmons, MMC
13                                   City Clerk
                                     600 4th Ave., 3rd Floor
14                                   Seattle, Washington 98104
                                     LAW_Service@seattle.gov
15

16
            I declare under penalty of perjury that the foregoing is true and correct.
17
            Executed at Chicago, Illinois, this 11th day of February, 2021.
18

19

20
                      Kristin M. Marttila                               /s/ Kristin M. Marttila
21
                            (typed)                                           (signature)
22

23

24

25

26
     DECLARATION OF TAMMIE HETRICK IN SUPPORT OF PLAINTIFFS’
     MOTION FOR PRELIMINARY INJUNCTION - 5
     (2:21cv-00142-JCC)
                                                                                        STOEL RIVES LLP
                                                                                             ATTORNEYS
                                                                        600 University Street, Suite 3600, Seattle, WA 98101
     sf-4427218                                                                       Telephone 206.624.0900
